 
 
I 
111th CONGRESS
1st Session
H. R. 734 
IN THE HOUSE OF REPRESENTATIVES 
 
January 28, 2009 
Mr. Towns (for himself, Mr. Bishop of Georgia, Mr. Boozman, Mr. Carnahan, Mr. Ellison, Mr. Filner, Mr. Hare, Mr. Hinchey, Mr. Latham, Mr. Lewis of Georgia, Mr. Loebsack, Mrs. Maloney, Mr. McDermott, Mr. Pastor of Arizona, Mr. Price of North Carolina, Mr. Ruppersberger, Ms. Schakowsky, Mr. Serrano, Mr. Sessions, Ms. Shea-Porter, Mr. Stark, Mr. Stearns, Ms. Wasserman Schultz, Mr. Wittman, Mr. Young of Alaska, Ms. Bordallo, Mr. Nadler of New York, Ms. Berkley, Ms. Corrine Brown of Florida, Ms. Harman, Mr. Moran of Virginia, Mr. McIntyre, Mr. Cohen, Mr. Walz, and Mrs. Lowey) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To direct the Secretary of Transportation to study and establish a motor vehicle safety standard that provides for a means of alerting blind and other pedestrians of motor vehicle operation. 
 
 
1.Short titleThis Act may be cited as the Pedestrian Safety Enhancement Act of 2009.
2.DefinitionsAs used in this Act—
(1)the term Secretary means the Secretary of Transportation; and
(2)the term motor vehicle has the meaning given such term in section 30102(a)(6) of title 49, United States Code.
3.FindingsCongress finds that—
(1)motor vehicles designed to provide the desirable benefits of reducing harmful pollutants and operating with greater fuel efficiency include gasoline-electric hybrid and electric-only vehicles, and in the foreseeable future may include vehicles powered by hydrogen fuel cell and other engine designs that rely on fuels and technologies other than the gasoline-powered internal combustion engine;
(2)these vehicle engine designs operate or are likely to operate with virtually no sound being produced by the vehicle;
(3)the total number of hybrid motor vehicles sold per year in the United States is growing dramatically, and may someday equal or exceed the number of internal combustion engine motor vehicles on the Nation’s roads;
(4)blind pedestrians cannot locate and evaluate traffic by sight and instead must listen to traffic to discern its speed, direction, and other attributes in order to travel safely and independently;
(5)other people, including pedestrians who are not blind, bicyclists, runners, and small children, benefit from multi-sensory information available from vehicle traffic, including the sound of vehicle engines;
(6)when operating on their electric engines, hybrid vehicles cannot be heard by blind people and others, rendering such vehicles extremely dangerous when driving on the street, emerging from driveways, moving through parking lots, and in other situations where pedestrians and vehicles come into proximity with each other;
(7)failure to take immediate action assuring that blind pedestrians can hear hybrid and other silent vehicles in all phases of their operation will inevitably lead to pedestrian injuries and fatalities; and
(8)such accidents are preventable through vehicle designs which take into account the multi-sensory nature of traffic detection and avoidance, and require that vehicles emit a minimum level of sound designed to alert all pedestrians, especially blind pedestrians, to the presence of such vehicles.
4.Study of method to protect blind and other pedestrians
(a)Required studyNot later than 90 days following enactment of this Act, the Secretary shall conduct a study to—
(1)determine the most practical means of assuring that blind and other pedestrians receive substantially similar information to information such pedestrians receive from sound emitted by vehicles that use internal combustion engines;
(2)determine the minimum level of sound emitted from a motor vehicle that is necessary to provide blind pedestrians with the information needed to make safe travel judgments; and
(3)consider whether the minimum level of sound requirement or another method that conveys information essential for pedestrian safety provides the most reliable information to support safe travel of blind and other pedestrians, including—
(A)which method provides blind and other pedestrians the greatest amount of information regarding location, motion, speed, and direction of travel of a motor vehicle;
(B)the cost and feasibility of each method, including the cost and feasibility of equipping each individual pedestrian with any technology necessary to receive information; and
(C)which method assures the least reliance by blind and other pedestrians upon technology they must possess when traveling and thereby provides the greatest amount of independence and opportunity for spontaneous travel for these pedestrians.
(b)Required consultationWhen conducting the study, the Secretary shall—
(1)review all available research regarding the effect of traffic sounds on pedestrian safety, and commission such research as may be necessary;
(2)consult consumer groups representing individuals who are blind, other pedestrians, cyclists, and advocates for children; and
(3)consult with automobile manufacturers and professional organizations representing them.
(c)ReportThe Secretary shall complete the study within 2 years of its commencement and shall transmit a report of the findings to Congress.
5.Minimum sound requirement for motor vehiclesNot later than 90 days after conclusion of the study required under section 4, the Secretary shall promulgate a motor vehicle safety standard under section 30111 of title 49, United States Code, to establish a method for alerting blind and other pedestrians of the presence and operation of nearby motor vehicles to enable such pedestrians to travel safely and independently in urban, rural, and residential environments. Such standard shall provide that every motor vehicle be equipped with a method—
(1)to provide blind and other pedestrians with a non-visual alert regarding the location, motion, speed, and direction of travel of a motor vehicle that provides substantially the same protection of such pedestrians as that provided by a motor vehicle with an internal combustion engine; and
(2)that will permit a blind or other pedestrian to determine the location, motion, speed, and direction of travel of a motor vehicle with substantially the same degree of certainty as such pedestrians are able to determine the location, motion, speed, and direction of travel of a motor vehicle with an internal combustion engine.
6.Authorization of AppropriationsThere is authorized to be appropriated to the Secretary of Transportation such sums as may be necessary to carry out this Act.
7.Effective dateThe standard promulgated under section 5 shall apply to all new motor vehicles manufactured or sold in the United States beginning on that date that is 2 years after the issuance of such standard. 
 
